DETAILED ACTION
Status of Application
Preliminary amendments to the specification and claims, filed on 08/14/2020, are acknowledged.  Amendments to the specification have been entered.
Claims 13-33 are pending in this action.  Claims 1-12 have been cancelled.  Claims 13-33 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/JP2019/005704, filed February 15, 2019, which claims benefit of foreign priority to JP2018-026095, filed February 16, 2018.  
No English translation of the certified copy of priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  37 CFR 41.154(b) and 41.202(e).

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (49 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
Document List (Para. 0004) should be removed from the specification.  MPEP 608.01.  If applicant wants this reference be printed in the patent, he/she should submit them in the form of information disclosure statement to be considered by examiner.  MPEP § 609.04(a) states "the list may not be incorporated into the specificatio
The data provided in the specification are unclear, given that the data are shown without units of measurements, e.g., molecular weight (e.g., Para. 0033).  Appropriate correction is required.
The use of the trademarks/trade names/product names has been noted in this application (e.g., Para. 0034-0038).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names/product names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.  

Information Disclosure Statement
The information disclosure statements, filed 08/14/2020, 09/23/2020, 09/08/2021, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.

The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 15-17, 20, 23-24, 26 are objected to because of the following informalities:  
Claim 15 comprises the typographic error “The method of claim 13 thickness” that needs to be corrected to “The method of claim 13, wherein a thickness” or as needed. 
Claim 16 recites the phrase “prior of not less” that needs to be clarified.  
Claim 17 comprises the typographic error “the polymer and solvent” that needs to be corrected to “the polymer and the solvent”. 
Claim 20 comprises the typographic error “added to medicament” that needs to be corrected to “added to the medicament”.
Claim 23 comprises the typographic error “are added” that needs to be corrected to “is added”.  Similar is applied to claim 24. 
In claims 23 and 24 the phrase “The production method according to claim 13” should be corrected to “The method of claim 13
In claim 26 the limitation “the polymer is one or more kinds selected from the group consisting of” should be corrected to “the polymer is selected from the group consisting of” for clarity.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13, 17, 21 are indefinite, because said claims recite both a system/device/apparatus, i.e., rotating mixing pan (equipped with a container, a stirring blade, a scraper) and a method for using it.  To this point, it is noted that the system/device/apparatus claims that recite "an input means" and require a user to use the input means are indefinite, because it is unclear whether infringement occurs when one creates a system/device/apparatus that allows the user to use the input means, or whether infringement occurs when the user actually uses the input means.  As a result of the combination of two separate statutory classes of invention, a manufacturer or seller of the claimed system/device/apparatus would not know from the claims whether it might 
Claim 15 recites the limitation “thickness of the particle” that is unclear.  In the present case, it is not clear what is understood as a thickness of a hollow particle – radius, diameter of a particle, OR it is a thickness of a shell.  This limitation was interpreted as best understood (Specification, Page 27) as “the particle has a hollow having a diameter of not less than 10 µm”.  Clarification is required.  
Claims 15 and/or 25 recite the limitations “thickness of particle is not less than 10 µm” (Claim 15) and/or “shell thickness is not less than 15 µm” (Claim 25) that are unclear and indefinite.  In the present case, it is noted that where a claimed value (i.e., thickness of particle/shell) varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it. Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Without knowing these parameters, the metes and bounds of the claimed subject matter cannot be determined.  Clarification is required.
Claim 17 recites the limitation "rotating the container" as a step of the method claimed in independent claim 13.  Said independent claim, however, does not include or identified the role/use of “a container", but discloses the use of “rotating mixing pan”.  Thus, there is insufficient antecedent basis for this
Claim 28 recites the limitations “methacrylic acid copolymer L, “methacrylic acid copolymer LD”, and “dried methacrylic acid copolymer LD”, wherein said compounds are identified in the instant specification by the trade names, i.e., Eudragit L100, Eudragit L30D-55, Eudragit L100-55.  To this point, it is noted that the claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  A trademark/trade name/product name is used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.   Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  In the present case, the trademark/trade name/product name is used to identify/describe polymers that can be used in the disclosed method.  Similar is applied to claim 29.  Clarification is required.  
Claim 33 recites the limitation “tableting the medicament-containing particle” that is unclear.  In the present case, it is unclear what tablet should be produced by “tableting a single medicament containing particle”.  Similar is applied to claims 32 regarding the limitation “composition comprising the medicament-containing particle”.  Clarification is required.  
Claims 14, 16, 18-20, 22-24, 26-27, 30-31 are rejected as being dependent on rejected independent claim 13 and failing to cure the defect.

Claim Rejections - 35 USC § 102(a)(1)/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobiki et al., US 2015/0297520 (cited in IDS; hereinafter referred to as Kobiki).
Kobiki teaches a method of preparation of hollow particles comprising a hollow and a shell comprising a medicament and a polymer, wherein that said method includes preparing a powder mixture containing the medicament and the polymer, and spraying a solvent capable of dissolving said polymer (Claims 60-63; Abstract; Para. 0092 as applied to claims 13, 18, 22, 24).  Kobiki teaches that the polymer is mixed in a powdery condition with a medicament and then granulated while adding (e.g., spraying) a solvent; whereas a part of the polymer or the medicament may be used by dissolving or suspending in a solvent (Para. 0084; 0098 as applied to claims 13, 19, 20, 23).
Kobiki teaches that said hollow particles have:  (i) a volume ratio of the hollow relative to the whole particle having a value of 1%-50% (Claim 33; Para. 0024 as applied a shell thickness of not less than 15 μm (Claim 33; Para. 0024 as applied to claim 25).  
Kobiki teaches that one can use a water-soluble polymer, a water-insoluble polymer, an enteric polymer, a gastric soluble polymer and a biodegradable polymer (Claim 25; Para. 0024, 0071-0075 as applied to claim 26), e.g., such as: 
a water-soluble polymer selected from the group consisting of methylcellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, hydroxyethyl cellulose, hydroxymethyl cellulose, carboxymethyl cellulose, polyvinylpyrrolidone, polyvinyl alcohol, copolyvidone, polyethylene glycol, polyvinyl alcohol-acrylic acid-methyl methacrylate copolymer, vinyl acetate-vinylpyrrolidone copolymer, polyvinyl alcohol-polyethylene glycol-graft copolymer, pregelatinized starch, dextrin, dextran, pullulan, alginic acid, gelatin, pectin, and a mixture of thereof (Claim 36; Para. 0024, 0071 as applied to claims 26, 27);
a water-insoluble polymer selected from the group consisting of ethylcellulose, acetyl cellulose, aminoalkylmethacrylate copolymer RS, ethyl acrylate-methyl methacrylate copolymer dispersion, vinyl acetate resin, and a mixture thereof (Claim 37; Para. 0024, 0072 as applied to claims 26, 28);
an enteric polymer
an additive selected from the group consisting of filler, binder, sweetening agent, corrigent, smell masking agent, flavor, fluidizer, antistatic agent, colorant, disintegrant, lubricant, plasticizer, anticoagulant and coating agent (Claims 41, 49; Para. 0024 as applied to claims 30, 31). 
Kobiki teaches that the polymer starting material has an average particle size of not less than 5-fold that of the medicament (Claims 60, 62; Abstract; Para. 0024 as applied to claim 16).  
Kobiki teaches pharmaceutical compositions comprising a plurality of said hollow particle (Claim 56; Para. 0024, 0151 as applied to claim 32), wherein said compositions can be used for producing tablets, capsules, granules (Claims 59; Para. 0152 as applied to claim 33).
Kobiki provides several examples of preparing hollow particles by mixing components in a granulation container under controlled blade rotation speed and chopper rotation speed for controlling particle homogeneity, size and/or size distribution (Examples; Tables 2, 3, 7, 10, 13, 19, 22, 25, 29, 32, 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control homogeneity of the mixture (i.e., polymer, medicament, additives) before granulation by using a solvent addition to the powder mixture, and/or by controlling mixing conditions, e.g., by controlling blade rotation speed, chopper rotation speed, etc. for controlling pre-mix homogeneity, and for providing particle homogeneity, i.e., particles/granules with desired particle size and/or particle size distribution.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0045825 (cited in IDS) - teaches granulated products and methods for producing the same, and also teaches controlling mixing of raw materials by controlling mixing speed (e.g., rotation numbers as a stirring speed), stirring temperature, stirring time, etc. for providing a granulated product showing a high uniformity of the particle diameter.  
US 2018/0228733 (cited in IDS) – teaches preparation of hollow particles by mixing components in a granulation container under controlled blade rotation speed and chopper rotation speed, and/or adding a solvent by spraying or dropwise for controlling particle homogeneity, size and/or size distribution.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615